Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 1 of 18 PagelD #:87

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

RICK ONSTOTT
Plaintiff,
Case No. 1:18-cv-04642

Judge Manish S. Shah
Magistrate Judge Maria Valdez
EQUINOX GOLD COAST, INC. D/B/A
EQUINOX FITNESS CLUB

JURY TRIAL DEMANDED
And

PRIMA PONGSPIKUL

Serve at: 900 N. Michigan Avenue
Chicago, IL 60611

 

 

 

Defendants.
FIRST AMENDED COMPLAINT
NATURE OF ACTION
1. This is an action for damages and injunctive relief caused by Equinox Fitness

Club and Prima Pongspikul for the unlawful treatment of plaintiff Rick Onstott, for disability
harassment and discrimination and for discharging plaintiff in retaliation for his reporting of the
harassment and discrimination in violation of the Americans With Disabilities Act, 42 U.S.C.
§12101, et seq. (“ADA”), as amended, and the Illinois Human Rights Act, 775 ILCS § 5/1-101,

et seq.(“IHRA”).

JURISDICTION AND VENUE

a This Court has jurisdiction of this action under 28 U.S.C. § 1331, and 42 U.S.C.

§12117, incorporating 42 U.S.C. §2000e-5(f), and 28 U.S.C. § 1367 (supplemental jurisdiction)
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 2 of 18 PagelD #:87

in that the claims in Counts III and IV are so related to plaintiff's claims in Counts I and II over
which this court has original jurisdiction as to form part of the same case or controversy.

3. The unlawful employment practices described herein were committed within
Cook County, Illinois. Accordingly, venue in the Northern District of Illinois is proper pursuant

to 28 U.S.C. § 1391(b).

PARTIES

4. Onstott was employed by Equinox Fitness Club (hereinafter “Equinox”) from
March 20, 2017 until his termination on September 23, 2017.

5. Prima Pongspikul (hereinafter “Pongspikul”) was Onstott’s immediate supervisor
at all times relevant to this action.

6. Both Equinox and Pongspikul (hereinafter collectively “defendants”) were

plaintiffs “employers” at all times relevant to this action.

FACTUAL ALLEGATIONS

7. Onstott’s body is infected with the human immunodeficiency virus (“HIV”), a
virus which attacks the body’s immune system and makes it more difficult to fight off infections
and other diseases.

8. Even with treatment, HIV cannot be eliminated from the body completely,
therefore, Onstott will be HIV positive for the rest of his life.

9. On March 20, 2017, Onstott was hired as a personal training manager at Equinox
Fitness Club in Chicago, Illinois.

10. Onstott’s immediate supervisor at Equiniox Fitness Club was Prima Pongspikul.
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 3 of 18 PagelD #:87

11. Inearly June 2017, in a conversation with Pongspikul, Onstott disclosed to her
that he was HIV positive. Pongspikul’s immediate reaction was to physically move backwards
and away from Onstott.

12. Pongspikul informed Onstott that her father was a chemist and would not be
happy if he knew she was working with Onstott.

13. On or about June 5, 2017, Onstott came to work with a mild cough, and
Pongspikul sent Onstott home.

14. On or about June 5, 2017, Onstott cut his finger while preparing dinner at his
home. Onstott went to the emergency room to seek medical care, where the cut on his hand was
glued and bandaged. Onstott informed Pongspikul of his injury, and she stated that she thought
his injury was a “liability” and refused to allow Onstott back to work unless she was allowed to
personally inspect the wound and his bandages.

15. Over the course of Onstott’s employment, Pongspikul often asked Onstott probing
questions about his HIV status and even asked about Onstott’s “viral load.” Onstott informed
Pongspikul that his viral load was “undetectable”, but Pongspikul insisted that Onstott have
blood-work performed so that she could review the current viral load data herself. Onstott
refused to share his private medical viral load data with Pongspikul.

16. In July 2017, Onstott’s significant other, Matt Taylor visited Onstott at work.
Pongspikul took Taylor aside and told him that Onstott was HIV positive and wanted to “make
sure” he knew. Taylor told Pongspikul that he was, indeed, aware of Onstott’s HIV status and
that she should mind her own business.

17. In late July 2017, Onstott called the Equinox Human Resources Manager in
Dallas, Texas to report Pongspikul’s harassment and discrimination of him as a result of his HIV

status.
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 4 of 18 PagelD #:87

18. | Equinox ignored plaintiff's complaints and did nothing to stop the disability
harassment and discrimination suffered by Onstott.

19. Instead, on August 1, 2017, Onstott was placed on a performance improvement
plan, which placed unreasonable and unattainable performance demands and expectations upon
Onstott.

20. On September 23, 2017, Onstott was summoned to a meeting with Pongspikul.
During the meeting, Pongspikul told Onstott that he was being terminated for failing to meet
performance expectations.

21. Other similarly situated employees of Defendants were not required to meet such
unrealistic and unattainable performance expectations, and Onstott was set up to fail in the
satisfaction of such performance expectations.

22. The placement of Onstott on a “performance improvement plan” and Onstott’s
alleged failure to meet Defendants’ performance expectations were a sham and pretext for
Defendants’ unlawful discrimination.

COUNT I- AGAINST EQUINOX FOR DISCRIMINATION AND HARASSMENT IN
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

23. Plaintiff incorporates paragraphs 1 through 20, as if fully incorporated herein.

24. ‘At all times relevant hereto, defendant Equinox was a “covered entity” within the
meaning of the ADA in that it was an employer, meaning it was a “person” engaged an industry
affecting commerce under 42 U.S.C. § 12111(2), § 12111(5), and 42 U.S.C. § 2000e(b) which is
incorporated into the ADA by 42 U.S.C. § 12111(7), and having 15 or more employees in each
working day in each of 20 or more calendar weeks in 2016 or 2017.

25. While working for defendant Equinox, plaintiff was disabled within the meaning
of the ADA, 42 U.S.C. § 12102(1) and construed in accordance with 42 U.S.C. § 12102(4) in

that plaintiff was and is HIV-positive, for which he was being treated with antiretroviral
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 5 of 18 PagelD #:87

medication. When untreated, the virus can lead to a more serious set of symptoms that
substantially interfere with plaintiff's major life activities such as sleeping, walking, hearing,
seeing, reading, working, communicating, and interacting with others. When the HIV infection is
advanced, it can also lead to death.

26. While working for defendant Equinox, plaintiff was a qualified individual within
the meaning of the ADA in that plaintiff was able to perform the essential functions of his job,
with or without a reasonable accommodation, he possessed the qualifications to perform the
personal training manager position that he held, and he could have continued to perform his
personal training manager job with defendant.

27. Plaintiff informed defendant Prima Pongspikul of plaintiff's HIV positive status
in June 2017, and as such, defendant Equinox was aware of plaintiff's HIV positive status.

28. Defendant Equinox unlawfully harassed and discriminated against plaintiff
because of his disability in violation of the ADA, 42 U.S.C. § 12112(a) and 42 U.S.C. §
12203(b).

29. As a direct and proximate result of defendants’ conduct in harassing and
discriminating against plaintiff because of his disability, plaintiff has been damaged in that he
has lost wages and other benefits of full employment.

30. On or about October 2, 2017, plaintiff filed a Charge of Discrimination with the
Equal Employment Opportunity Commission (“EEOC”), Charge No. 560-2017-02133 in which
he alleged defendants violated his rights under state and federal laws. A copy of the Charge is
attached hereto as Exhibit 1.

31. On April 18, 2018, the Equal Employment Opportunity Commission issued a
Notice of Right to Sue in connection with said Charge. A copy of said Notice is attached hereto

as Exhibit 2.
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 6 of 18 PagelD #:87

32. This Complaint was filed within 90 days of plaintiff’s receipt of said Notice.
33. All administrative prerequisites under the ADA to filing this ADA suit have been
satisfied.

WHEREFORE, Onstott requests this Court enter judgment in his favor and against
defendant by:

1. Declaring that the acts and practices by defendant as described herein constitute a
violation of the ADA;

2. Enjoining and permanently restraining these violations of the ADA;

3. Awarding Onstott back wages and lost benefits and interest due to defendant’s
violations of the ADA;

4. Directing Defendant to reinstate Onstott to his previous position or, in the

alternative, awarding Onstott front pay;
5. Awarding Onstott compensatory and punitive damages;
6. Awarding reasonable attorneys’ fees and costs incurred by Onstott in connection
with the instant action; and
7. Awarding Onstott such further and additional relief as the Court may deem just
and proper.
COUNT II - AGAINST EQUINOX FOR RETALIATION IN VIOLATION OF THE
AMERICANS WITH DISABILITIES ACT
32. Plaintiff incorporates Paragraphs 1 through 31 as though fully set forth herein.
33. Defendant discharged plaintiff from his employment for reporting the unlawful
discrimination and harassment he was suffering as a result of his disability, in violation of the

ADA, 42 U.S.C, 12203(a).
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 7 of 18 PagelD #:87

34. Asadirect and proximate result of defendant’s conduct, plaintiff was damaged in
that he has lost wages and other benefits of full employment.

35. On or about October 2, 2017, plaintiff filed a Charge of Discrimination with the
Equal Employment Opportunity Commission (“EEOC”), Charge No. 560-2017-02133 in which
he alleged defendants violated his rights under state and federal laws. A copy of the Charge is
attached hereto as Exhibit 1.

36. On April 18, 2018, the Equal Employment Opportunity Commission issued a
Notice of Right to Sue in connection with said Charge. A copy of said Notice is attached hereto
as Exhibit 2.

37. | This Complaint was filed within 90 days of plaintiff's receipt of said Notice.

38. All administrative prerequisites under the ADA to filing this ADA suit have been
satisfied.

WHEREFORE, Onstott requests this Court enter judgment in his favor and against
Defendant by:

1. Declaring that the acts and practices by Defendant as described herein constitute a
violation of the ADA;

2. Enjoining and permanently restraining these violations of the ADA;

3. Awarding Onstott back wages and lost benefits and interest due to defendant’s
violations of the ADA;

4. Directing Defendant to reinstate Onstott to his previous position or, in the

alternative, awarding Onstott front pay;
5. Awarding Onstott compensatory and punitive damages;
6. Awarding reasonable attorneys’ fees and costs incurred by Onstott in connection

with the instant action; and
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 8 of 18 PagelD #:87

7. Awarding Onstott such further and additional relief as the Court may deem just

and proper.
COUNT III —- AGAINST EQUINOX AND PRIMA PONGSPIKUL FOR
DISCRIMINATION AND HARASSMENT IN VIOLATION OF
THE ILLINOIS HUMAN RIGHTS ACT

39. Plaintiff incorporates Paragraphs 1 through 38 as though fully set forth herein.

40. At all times relevant hereto, defendants were “employers” within the meaning of
IHRA as described in 775 ILCS § 5/2-101(B)(1)(a) and (b).

41. At all times relevant hereto, plaintiff was an “employee” within the meaning of
the IHRA as described in 775 ILCS § 5/2-101(A)(1)(a).

42. At all times relevant hereto, plaintiff had a disability within the meaning of the
THRA, 775 ILCS § 5/1-103(1), that is that he is infected with HIV, and such disability was
unrelated to plaintiff's ability to perform his job.

43. Defendants were aware of plaintiffs disability.

44. Defendants harassed and discriminated against plaintiff because of his disability
in violation of the IHRA, 775 ILCS § 5/2-102.

45. Asadirect and proximate result of defendant’s unlawful discharge of plaintiff
from his employment because of his disability in violation of the IHRA, 775 ILCS § 5/2-102,
plaintiff has been damaged in that he has lost wages and other benefits of full employment.

46. On or about October 2, 2017, plaintiff filed a Charge of Discrimination with the
Equal Employment Opportunity Commission, Charge No. 560-2017-02133. By operation of law,
the Charge was jointly filed with the Illinois Department of Human Rights. A copy of the Charge
is attached as Exhibit 1.

47. On September 20, 2018, the Illinois Department of Human Rights issued a Notice

of Dismissal for Lack of Substantial Evidence and Order of Closure pursuant to 775 ILCS § 7A-
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 9 of 18 PagelD #:87

102A-102A-1(3)(a) which was received on September 24, 2018 and permits plaintiff to file this
action. A copy of said Notice is attached hereto as Exhibit 3.

48. All administrative prerequisites under the IHRA to filing this IHRA suit have
been satisfied.

WHEREFORE, Onstott requests this Court enter judgment in his favor and against
defendant by:

1. Declaring that the acts and practices by defendant as described herein constitute a
violation of the IHRA;

2. Enjoining and permanently restraining these violations of the IHRA;

3. Awarding Onstott back wages and lost benefits and interest due to defendant’s
violations of the IHRA;

4. Directing defendant to reinstate Onstott to his previous position or, in the

alternative, awarding Onstott front pay;
5. Awarding Onstott compensatory damages;
6. Awarding reasonable attorneys’ fees and costs incurred by Onstott in connection
with the instant action; and
7. Awarding Onstott such further and additional relief as the Court may deem just
and proper.
COUNT IV - AGAINST EQUINOX AND PRIMA PONGSPIKUL FOR RETALIATION
IN VIOLATION OF THE ILLINOIS HUMAN RIGHTS ACT
49. Plaintiff incorporates Paragraphs | through 49 as though fully set forth herein.
50. After reporting the unlawful discrimination and harassment he suffered in his
employment, defendants retaliated against plaintiff by discharging plaintiff from his employment

in violation of the THRA, 775 ILCS § 5/6-101(A).
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 10 of 18 PagelD #:87

51. Asadirect and proximate result of defendant’s conduct, plaintiff was damaged in
that he has lost wages and other benefits of full employment.

52. On or about October 2, 2017, plaintiff filed a Charge of Discrimination with the
Equal Employment Opportunity Commission, Charge No. 560-2017-02133. By operation of law,
the Charge was jointly filed with the Illinois Department of Human Rights. A copy of the Charge
is attached as Exhibit 1.

53. On September 20, 2018, the Illinois Department of Human Rights issued a Notice
of Dismissal for Lack of Substantial Evidence and Order of Closure pursuant to 775 ILCS § 7A-
102A-102A-1(3)(a) which was received on September 24, 2018 and permits plaintiff to file this
action. A copy of said Notice is attached hereto as Exhibit 3.

54. All administrative prerequisites under the IHRA to filing this IHRA suit have
been satisfied.

WHEREFORE, Onstott requests this Court enter judgment in his favor and against
Defendant by:

1. Declaring that the acts and practices by Defendant as described herein constitute a
violation of the IHRA;

2. Enjoining and permanently restraining these violations of the IHRA;

3. Awarding Onstott back wages and lost benefits and interest due to defendant’s
violations of the IHRA;

4. Directing Defendant to reinstate Onstott to his previous position or, in the

alternative, awarding Onstott front pay;
5. Awarding Onstott compensatory damages;
6. Awarding reasonable attorneys’ fees and costs incurred by Onstott in connection

with the instant action; and

10
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 11 of 18 PagelD #:87

7. Awarding Onstott such further and additional relief as the Court may deem just
and proper.
Respectfully submitted,
SHER CORWIN WINTERS LLC

11

By: /s/ David S. Corwin

David S. Corwin, Bar # IL6200310
190 Carondelet Plaza, Suite 1100
St. Louis, MO 63105

Telephone (314) 721-5200

Fax (314) 721-5201
bhalquist@scwstl.com
asher@scwstl.com

Attorneys for Plaintiff
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 12 of 18 PagelD #:87

 

 

Wid phy —=

 

 

 

 

 

 

 

. CHARGE OFS i) >~RIMINATION Charge Presented Te Agency(ies) Chaige Nays)
GE OFAN! rer, ee | |
+ 77 Etoc SC0- 20/7-O02/
quract -2_FYl2 LJ = |
ILLINOIS HUMAN RIGHTS COMMISSION and EEOC
Stale o focal Agency df any
INanie (indicate Mr My, Mis } Home Phone gnc Area Cove) Nate of Att j
Rick Onstott -721-5200 07/16/73
c/o Bridget L. Halquist at Sher Corwin Winters LLC a)
[Siveqt Address Cay, State and ZIP Code
190 Carondelet Plaza, Ste 1100 St, Louis, MO 63105

 

Named is the Employer. Labor Organization, Employment Agency, Apprenticeship Conmmilea, or Stale or Local Government Agancy That | Bekove
Orscrimnated Against Me or Others (if more tan two, list umdur PARTICULARS below )

 

 

 

 

 

 

 

 

 

Name No Empoynas Mortis | Phone No [lige Ava ONE!
Equinox Fitness Club 215 312-254-2500
|Streei Address City, Stato end ZIP Code

900 N. Michigan Ave. Chicago, IL 60611 ;
Name No Empkyecs Mores Phone No pacha Any gage
Prima Pongspiku! >15 312-254-2500

\raol Address City, Slate and ZIP Code
[200 N. Michigan Ave, Chicago, IL 60611

 

DATE(S) DISCRIMINATION TOOK PLACE
Earlest Latest

[__Jrace [}eoron = [rex [- reusion [7 parionat onion 03/20/17 09/23/17 |
[X_JrerAuation [_}oe [X Joisaaniry [__Jbenenc WWFORMATION

ER (Specity) [Jeontmuine ACTION

JTHE PARTICULARS ARE (i additional paper is needed. alach extra sheoi(s))

|. | worked as a Personal Training Manager at Equinox Filness Club, beginning on March 20, 2017. After disclosing my HIV status, |
began suffering intense workplace harassment and discrimination, For example, in approximately early June 2017, in a casual
conversation wilh my supervisor, Prima Pongspikul, | disclosed to her thal !am HIV-positive, Har immediale response was to physically
move backwards. She then told me thal her father was a chemist and would nol be happy ifhe knew she was working wilh me Then, on
June 5, 2017, | came to work with a mild cough, and Ms. Pongspikul sent me home. Thal evening I cul my finger winle proparing dinner, |
went to the ER lo seak medical care, and my wound was glued and bandaged. When | Informed Ms Pongspikul of my injury, she told ma
sha thought my cut finger was “a liabilily” and refused to allow me to work unless she personally inspecied my bandagas She also
harassed me regularly by asking me probing questions aboul my HIV viral load. | informed her that it was undetectable, bul she asked me
to go to the doctor to get blood work done so that she could review the current viral load data herself. I relused Then, in July, 2017, my
boyfriend Matt came to visit me at work. Matt told me that at ona point, Ms. Pongspikul took him aside to talk—she wanted to make sure
he knew that | was HIV-positive. He said that he Knew my stalus and that she should mind har own business In fale July, | finally called
the HR manager in Dallas to complain about Ms. Pongspikul's haressment and discrimination of me based upon my HIV status
Coincidentally, on August 1, 2017, | was pul on @ parformance improvement plan, which placed unreasonable work performance denvands
on ma. On September 23, 2017, | wae fired by Ms. Pongspiku), who claimed | did not meet performance expectations

 

 

 

Il, | believe that the treaiment | received after revealing my HIV status and my subsequent termination nmounts to disability
discrimination, and that tha reason given for my termination was pretextual. {also believe Respondents retahated against me for my
complaints about Ms. Pongspikul's harassment and discrimination of me based upon my HIV sfatus.

ill, Respondents’ discrimination and retaliation on the basis of my disability was in violation of state and federal laws, and | seek whatever
remedy this agency deems Just and proper.

 

 

 

 

 
   

F
2
z
g
o
2
=
=
$
z

 
    

 

   
 

 

    

 

 

Cy , LEE KATZNELSON
Official Seal
> “WIESIg sinot Is Notuty Public - State of Rhnoty
9 | 24/7 S “ai O21 [lmo ay pooy NOY CARP Bs ha 1-2
| Cote ™ Charging Panty Signature : —_

   

PLAINTIFF’S
EXHIBIT

 
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 13 of 18 PagelD #:87

 

EEOC Form 169-8 (11/161 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To: Rick Onstott From: St. Louls District Office
190 Carondelet Plaza, Sulte 1100 1222 Spruce Street
Saint Louls, MO 63105 Room 8.100

Salnt Louis, MO 63103

On behaif of person(s) aggrieved whose idenllily Is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Cynthia S, Basile,
560-2017-02133 investigator (314) 538-7907

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge, It has
been Issued at your request. Your fawsuit under Title Vil, ihe ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your recelpt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a clalm under
state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it !s unlikely that the EEOC will
be able to complete Its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Ue Ub

The EEOC will continue to process this charge.

Age Discrimination In Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. in this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be flled in federal or state court WITHIN
90 DAYS of your receipt of this Notice, Otherwise, your right to sue based on the above-numbared charge will be lost.

UU

The EEOC is continuing its handling of your ADEA case. However, If 60 days have passed since the filing of tha charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge Is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file sult may not be collectible.

If you file suil, based on this charge, please sand a copy of your court complaint to this office.

On behalf of tha Commission

  

 

 
 

APR 18 ob10
Enclosures(s) James R. Neely, Jr., (Oate Mailed)
Director
ce: Jennie Hansen Katrina Morgan Bridget L. Hafquist
Regional HR Director ereipee pee fe goo SHER CORWIN WINTERS
EQUINOX FITNESS CLUB 7 paige vd. Suite 480 Carondelet Plaza, Sulte 1100
3811 Turtle Creek Bivd,Sulte 769 Saint Louis, MO 63105 Saint Louls, MO 63105

Daliae, TX 75218

PLAINTIFF'S
EXHIBIT

g
ia

 
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 14 of 18 PagelD #:87

Enclosure with EEOC
Form 167 (11/18)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWs ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court r Fed .
if yau also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondlscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS —--

In order to pursue this matter further, you must file a Jawsult against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period Is over, your right to sue based on the charge referred to in this Notice will be lost. If you Intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice Is signed) or the date of the postmark, if later.

Your lawsult may be filed in U.S, District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your sult may include
any matter alleged in the charge ar, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but In
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has Its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SutT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed In court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, If you were underpald under the EPA far work performed from 7/1/08 to 12/1/08, you should file suit

before 7/1/10 — not 12/1/10 ~ in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, If you also plan to sue under Title VII, the ADA, GINA or the ADEA, In addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable fo oblain a lawyer to represent you, the U.S. District Court having Jurisdiction
in your case may, in limited circumstances, assist you In obtaining a lawyer. Requests for such assistance must be
made to the U.S, District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice If you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, If you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

JF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 15 of 18 PagelD #:87

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and su t that he or she consult the amended regulations and

appendix, _and other ADA related publications, available at
http://www.ecoc.gov/laws/types/disability_regulations.cfm.

 

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

Vv

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment),

>» “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. Yor more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/di
 

Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 16 of 18 PagelD #:87

 

 

 

 

 

 

 

 

 

 

 

09/29/2017 PRI 19:21 PAX 003/003
Vr de oh ore
CHARGE OF DISCRIMINATION Charge Presented Ty = Agancy(tes) Chara Nous)
FEPA
7 ecoc 560-20/7- 02/33
ILLINOIS HUMAN RIGHTS COMMISSION and ECOC
Siote or West Apeney Wf ony
(tones Phone (inet Aree Code] Naw ofan
Sher Corwin Winters LLC 914-721-5200 O7N6/73
Chy. inte and Zi? Coe
190 Carondelet Plaza, Ste 1100 St. Louls, MO 63105

 

Named ts he Employer, Labor Organization. Employmant Aguncy, Appranttoahip Commetes, or Slete or Lote Government Agoncy Thot | Boteve
Oraciiminatad Against Me of Others (i! moro ihn two, Het under PARTICULARS bolo)

 

 

 

 

 

 

 

Namo ten Fenprrers Meter's Phone No plogiuge Arve Cagis
(Equinox Fitness Club >15 312-254-2500

Address Gly, Siete and ZIP Code

0. N. Michigan Ave. Chicago, IL 60611
frame We Cegnyyent torems | Phone No (lac wor area Cre.
Prima Pongspikul >16 312-254-2500
po Addresy Cay, Glole and ZIP Coge
800 N. Michigan Ave. Chicago, IL 60614

 

TE(S) OIEGRIAWNATION TOOK PLACE
Coven Latent

ce [Jeonon = feex — preuraron [7 poationa. onto 03/20/17 09/23/17
[x perauation ("pos as [7 Joenene wronmation

EN (Spaety) [L_Fronrmuine action

tg PARTICULARS ANE (i! edatbonal paper ls M0000 alioch ori Shoo
|, tworked a a Personal Training Manages al Equinox Finess Club, beginning on March 20, 2017, Ater disclosing my HIV sialus, |

began suffering Intanse workplace heragsment and discrimination, For example, in approximately aurly Juno 2017, in a cavual
conversalion wilh my supervisor, Prima Pongspikul, | disclosed to hur hall am HIV: posiliva. Her immadiate response wns to physically
move backwards, She then (old ma that har falhar was a chamist and would nol ba happy if he knew she wap working wilh me Then, on
June 5, 2017. | came to work vith 8 mild cough, and Ma, Pongspikul seni ma home. That evaning { cul my finger witlle prepanng dinner |
wan! fo the ER Io seek medical care, and my wound was gluad and bandaged. When t Informed Ms Pongsplkil ot my injury, sho told nw
she though! my cut fingar was “a tiability” and refused to allow me to work unlass she personally Inspected my banilagos She elso
harassed me roguiarly by asking me probing quastions aboul my HIV viral (oad, | informed her {hat It wes UNdelociable, bit sho asked me
10 go lo {he doctor to gal blood work done ao (het she coukd review the current viral load data hersoll, Vrefused. Then, in July, 2017, my
boylriend Matt came fo visit me al work. Mal (old me that 8 one polni, Me. Pongsptkul took him aside fo takk—ahe wanted fo make pure
he knew that 1 wes HIV-positive. He sald that he knew my slalus and that she should mind hor awn business. In late July, | finally called
the HR manager in Dallas lo complain about Me, Pongepihul’s harasument and discrimination of ma based upon my HIV siplua
Coincidentally, on Auguet 1, 2017, 1 was pul on a oarfornence improvemant plan, which placad unteasonabie work perlorniance demands
on me, On Beptambar 23, 2017, | wae tired by Ms. Pongepikul, who claimed | did not med performance axpecintions.

Il.) believe thal the {reolment | recalved afer revealing my HIV alalus and My subsequent terminalion amounts ta disabiiity
discrimination, ond that the ranson given for my lerminalion was pretextual. | also believe Respondants retaliatod apeingl me for my
complainis about Ms. Pongeplkul's harassment and dissimingiion of me based upon my HIV sigtue,

I, Respondents’ discrimination and retaliation on the baste of my disablly wes in violation o! sate and federal laws, and t suck whalever
ramady this agency deams jusl and proper.

 

 

 

 

 

 

 

 

 

 

    
  

CEE KATZNELSON

ti Oiheiad Sua)
aly Public - Gate Of H.non

CW) CLM AST Pies sun to, 208

  
     

 

 

 

I decane under penahy of party thal tha above is Inve end
GIGNATURE OF COMPLAIN
9/24/17 ( | fi (2 SUBSCRIBED AND BWORN TG
(month, day. yoon
Dour Charpag Paty Segneiure

St emee a vars o 8 1) pap mmomeie re + teats coteuswemt 29 Om mem es OED am Be eee coe oe ney

 
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 17 of 18 PagelD #:87

STATE OF ILLINOIS
DEPARTMENT OF HUMAN RIGHTS

IN THE MATTER OF: )
RICK ONSTOTT,
COMPLAINANT,
AND CHARGE NO. 2018CR2503
EQUINOX FITNESS CLUB,
RESPONDENT.

NOTICE OF DISMISSAL FOR LACK OF SUBSTANTIAL EVIDENCE

 

 

AND ORDER OF CLOSURE
Bridget L. Halquist Jennie Hansen
SHER CORWIN WINTERS Regional HR Director
190 Carondelet Plaza-Suite 1100 EQUINOX FITNESS CLUB
St. Louis, MO 63105 3811 Turtle Creek Blvd, Suite 760

Dallas, Texas 75219

DATE OF DISMISSAL: September 20, 2018

1. YOU ARE HEREBY NOTIFIED that the Department has not received a timely request to
review the EEOC determination of no cause, a copy of which is enclosed. Based upon the
enclosed determination, the DEPARTMENT OF HUMAN RIGHTS (DHR) finds that there is NOT
substantial evidence to support the allegations of the charge(s). Accordingly, pursuant to Section
7A-102(A-1)(3)(a) of the Human Rights Act (775 ILCS 5/1-101 et. seq.) and its Rules and
Regulations (56 Ill. Adm. Code. Chapter Il, Section 2520.560), the charge is HEREBY
DISMISSED and CLOSED.

2. Complainant may commence a civil action against Respondent in the appropriate state
circuit court or other appropriate court of competent jurisdiction within ninety (90) days after
receipt of this Notice. A complaint should be filed in the circuit court in the county where the civil
rights violation was allegedly committed. If you intend to exhaust your State remedies, please
notify the Equal Employment Opportunity Commission (EEOC) immediately: EEOC, 500
West Madison Street, Suite 2000, Chicago, Illinois 60661.

Please note that the Department cannot provide any legal advice or assistance. Please
contact legal counsel, your city clerk, or your county clerk with any questions.

3. Complainant is hereby notified that the charge(s) are dismissed with prejudice with no
right to further proceed if a timely written complaint is not filed with the appropriate circuit court.

PLAINTIFF’S

DEPARTMENT OF HUMAN RIGHTS EXHIBIT

EEOC Ref Chg (CR/ SR)
HB59/NOD/LSE
06/12

3
; =

 
Case: 1:18-cv-04642 Document #: 25 Filed: 02/05/19 Page 18 of 18 PagelD #:87

STATE OF ILLINOIS )
) ss
COUNTY OF COOK ) FILE NO (S).: 2018CR2503

AFFIDAVIT OF SERVICE
Janice L. Woods-Wills, deposes and states that she served a copy of the attached
NOTICE OF DISMISSAL AND ORDER OF CLOSURE on each person named below by
depositing same this 20 day of September 2018, in the U.S. Mail Box at 100 West

Randolph Street, Chicago, Illinois, properly posted for FIRST CLASS MAIL, addresses

 

as follows:

Bridget L. Halquist Jennie Hansen

SHER CORWIN WINTERS Regional HR Director

190 Carondelet Plaza-Suite 1100 EQUINOX FITNESS CLUB

St. Louis, MO 63105 3811 Turtle Creek Bivd, Suite 760

Dallas, Texas 75219

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except as to
matters therein stated to be on information and belief and as to such matters the undersigned certifies as

aforesaid that she verily believes the same to be true.

a L. Woods-Wills

PLEASE NOTE:

The above-signed person is responsible only for mailing these documents. Department
staff are not permitted to discuss the investigation findings once a Notice of Dismissal has
been issued.
